IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2167 Disciplinary Docket No. 3
                                :
                 Petitioner     :               No. 73 DB 2015
                                :
           v.                   :               Attorney Registration No. 19964
                                :
ARTHUR J. SMITH,                :               (Allegheny County)
                                :
                 Respondent     :

                                         ORDER

PER CURIAM
      AND NOW, this 3rd day of October, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Arthur J. Smith is

suspended on consent from the Bar of this Commonwealth for a period of five years,

retroactive to July 5, 2015. He shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.